177 F.3d 901
Joe Leonard LAMBRIGHT, Petitioner-Appellant,v.Terry L. STEWART, Director, Arizona Department ofCorrections, Respondent-Appellee.Robert Douglas Smith, Petitioner-Appellant,v.Terry L. Stewart, Director, Arizona Department ofCorrections, Respondent-Appellee.
Nos. 96-99020, 96-99025 and 96-99026.
United States Court of Appeals,Ninth Circuit.
May 25, 1999.

Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Lambright v. Stewart, 167 F.3d 477 (9th Cir.1999), is withdrawn.